       Case 3:19-cr-03069-JLS Document 41 Filed 03/16/21 PageID.72 Page 1 of 1




1
                         UNITED STATES DISTRICT COURT
2
                      SOUTHERN DISTRICT OF CALIFORNIA
3

4                     (HONORABLE JANIS L. SAMMARTINO)

5
     UNITED STATES OF AMERICA,    )              CASE NO.: 19CR3069-JLS
6                                 )
                      Plaintiff,  )
7                                 )
             v.                   )              ORDER GRANTING JOINT
8                                 )              MOTION TO CONTINUE
                                  )              MOTION HEARING AND
9    ALBERTO NAJAR ROBLES, AND )                 TRIAL SETTING
     ARTURO RAMON TORRALBA, )
10                                )
                      Defendants. )
11                                )

12
           GOOD CAUSE APPEARING and based on the joint motion of the parties,
13

14   the Motion Hearing and Trial Setting is continued from March 19, 2021 at 1:30 p.m.

15   to April 23, 2021 at 1:30 p.m. Time is excludable pursuant to 18 U.S.C. §
16
     3161(h)(1)(D).
17
           IT IS SO ORDERED
18

19   Dated: March 16, 2021
20

21

22

23

24

25



                                          1
